UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1978


EVELYN L. MIDDLETON,

                  Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; DEPARTMENT OF TREASURY,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:10-cv-00088-JBF-FBS)


Submitted:     January 18, 2011             Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Evelyn L. Middleton, Appellant Pro          Se.    Susan Lynn Watt,
Assistant United States Attorney,           Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Evelyn Middleton appeals the district court’s order

dismissing her 28 U.S.C. § 2042 (2006) action for failure to

state   a   claim   upon     which    relief    may   be   granted.      We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                         See

Middleton v. United States, No. 4:10-cv-00088-JBF-FBS (E.D. Va.

Aug. 19, 2010).         We dispense with oral argument because the

facts   and    legal   contentions     are     adequately    presented    in    the

materials     before   the    court    and     argument    would   not   aid    the

decisional process.

                                                                         AFFIRMED




                                        2